Citation Nr: 1535341	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-46 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome (back disability) from May 23, 2008 to February 4, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Department of Veterans Affairs



INTRODUCTION

The Veteran had active service from March 1996 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Roanoke, Virginia. Jurisdiction of this case now resides with the VARO in Roanoke, Virginia.

In December 2013, the Board remanded several issues that had been denied by the RO. In a November 2014 decision, the Board granted a 20 percent rating for the Veteran's left lower extremity nerve disability, and a 30 percent rating for a hip disability. At that time, the Board also denied the appeals for an evaluation in excess of 20 percent for a back disability for the period beginning May 23, 2008 (now characterized as from May 23, 2008 to February 4, 2014), and an evaluation in excess of 40 percent for the period beginning February 5, 2014.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court). She appealed that portion, and that portion only, of the November 2014 Board decision that had denied an evaluation in excess of 20 percent for a back disability from May 23, 2008 to February 4, 2014. In June 2015, a Joint Motion for Partial Remand (JMPR) was issued by the parties. The Court then entered an Order vacating that pertinent portion of the 2012 Board decision that denied an evaluation in excess of 20 percent for a back disability from May 23, 2008 to February 4, 2014, and remanded the case for action consistent with the JMPR.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.




FINDING OF FACT

From May 23, 2008 to February 4, 2014, the Veteran's back disability was not productive of forward flexion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for the Veteran's back disability from May 23, 2008 to February 4, 2014 have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.71a, Diagnostic Codes 5242, 5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The Board finds that the VA fulfilled its duty to notify in its June and October 2008 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, VA examinations, and the Veteran's statements.

The Veteran has been afforded adequate medical examinations on the issue of entitlement to an increased evaluation for a back disability. VA provided the Veteran with an examination in November 2008. The examination was more than adequate. The Veteran's history was taken and a complete examination of her back was conducted. The examination report and opinion was given by an experienced clinician who had reviewed the Veteran's claims file. 

The Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board's findings have been based, in part, on the Veteran's long-standing and consistent reports of significant pain in the back. The Board gives the Veteran the benefit of the doubt regarding the nature and extent of her problems with these disabilities.

Factual Background

An April 2008 military facility medical examination shows the Veteran reported back pain. On examination it was reported that there was full range of motion of the lumbar spine with pain elicited on motion and muscle spasms. Back muscle spasms and lower back pain were the diagnostic assessments. 

In a May 2008 statement, the Veteran reported that due to her back and hip disabilities, she had trouble falling asleep, she was unable to sleep on her left side, sit or stand for long periods, and that the left lower side of her back was swollen. She reported that on several occasions she had to miss work due to heavy medication prescribed by her primary physician. 

An October 2008 private treatment note reported the Veteran had lumbar flexion "to ankles," extension to 30 degrees, and "side bending" to 45 degrees. 

At a November 2008 medical examination performed for VA, it was reported that degenerative disc disease lumbar spine had been diagnosed. The Veteran's symptoms included stiffness and numbness and constant lower back pain. She reported pain at a level of 8 out of 10 that occurred spontaneously, and was managed with pain medication. Regarding functional impairment, the Veteran reported that her life had changed due to her illness. She reported difficulty falling asleep and getting comfortable. She was unable to lift heavy objects, and had difficulty getting in and out of her car. The Veteran reported that she was unable to sit or walk for a long time due to pain and tingling. It was reported that her condition had not resulted in any incapacitation.

On physical examination it was reported that the Veteran required the use of a cane because of her back condition. Her gait was described as normal. Range of motion studies of the thoracolumbar showed that flexion was to 45 degrees; extension was to 30 degrees; bilateral lateral flexion was to 30 degrees; and bilateral lateral rotation was to 30 degrees, with pain throughout. The combined range of motion was 195 degrees. The examiner noted intervertebral disc syndrome as well as sensory deficit of the left lateral leg, left dorsal foot, left lateral foot, and left back of thigh. The examiner reported that joint function of the spine was additionally limited after repetitive use by pain and that pain had a major functional impact. After repetitive use joint function of the spine was not additionally functionally limited by: Fatigue, weakness, lack of endurance and incoordination. The examiner reported that there was no additional limitation in degree. The examiner indicated that the established diagnosis of degenerative disc disease lumbar spine was changed to degenerative disc disease of lumbar spine with intervertebral disc syndrome affecting external cutaneous nerve of left thigh. The examiner remarked that the effect of the condition on the Veteran's daily activities was no limitations. 

Analysis

Preliminarily, the Board points out that the Veteran has appealed that portion of the November 2014 Board decision that denied an evaluation in excess of 20 percent for a back disability from May 23, 2008 to February 4, 2014. In a June 2015 JMPR, the parties determined, in pertinent part, that the Board failed to provide adequate reasons and bases to support the conclusion that a higher 40 percent disability evaluation was not warranted because the Veteran's flexion was not limited to 30 degrees at any point during the period. 38 C.F.R. § 4.71a, DC 5242. It was stated that the Board erred in failing to consider November 2008 VA findings indicating that joint function of the Veteran's spine was additionally limited by pain after repetitive use, and that "pain has the major functional impact." The Board is required herein to determine whether, and to what extent, pain after repetitive use resulted in additional functional loss for the Veteran. 38 C.F.R. §§ 4.40; see also DeLuca v. Brown, 8 Vet. App. 202, 205 -06 (1995). 

For the period from May 23, 2008 to February 4, 2014, the Veteran's back disability has been evaluated as 20 percent disabling under DC 5242, degenerative arthritis of the spine. General Rating Formula for Diseases of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Rating Formula, an evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code (as they have been done in this case, as noted above). It is imperative to point out that the Veteran is currently in receipt of a separate, 20 percent disability evaluation for left lower extremity nerve disability under DC 8526, moderate incomplete paralysis of the anterior crural nerve. 

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The Board has considered the entire evidentiary record and concludes that from May 23, 2008 to February 4, 2014, an evaluation in excess of 20 percent for the Veteran's back disability is not warranted. 

It must be mentioned at the outset that while intervertebral disc syndrome has been diagnosed, there is no evidence during this timeframe, medical or otherwise, suggesting or indicating that the Veteran had any incapacitating episodes. In light of these absent findings, the Board will not consider an evaluation under 38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

From May 23, 2008, to February 4, 2014 the medical evidence shows the Veteran's complaints of constant lumbar pain, along with reported symptoms of stiffness and numbness. Subjectively, the Veteran described the functional impairment due her back disability in terms of how it affected her sleep and mobility. The objective findings during this timeframe describe the Veteran's lumbar flexion as "to ankles," and to 45 degrees. The most complete range of motion studies shown in November 2008 reveals a combined thoracolumbar range of motion of 195 degrees. Under the General Rating Formula, for a 40 percent rating, flexion must be limited to 30 degrees. Here, there is absolutely no medical evidence of flexion of the thoracolumbar spine limited to 30 degrees or any medical evidence of thoracolumbar ankylosis for that matter. 

The Board is aware of the Veteran's subjective complaints of back pain affecting her movement as well as sitting and standing. There is also objective medical evidence of her back pain and pain on motion, with clinical findings supporting spine function additionally limited by pain after repetitive use. 

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. Deluca, supra. The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered. However, pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment). 

While the Veteran's spine function is additionally limited after repetitive use and even considering his subjective symptoms and objective findings of pain on use, the Board concludes that overall the findings do not equate to a higher disability evaluation based on functional loss. The Veteran clearly retained substantial mobility of the thoracolumbar spine, as shown by the November 2008 examination that showed forward flexion to 45 degrees, approximately half of normal level of mobility. And the combined thoracolumbar range of motion was 195. Other than limitation of function after repetitive use, no additional functional loss due to related factors such as fatigue, weakness, lack of endurance and incoordination. Deluca supra; 38 C.F.R. §§ 4.45, 4.59. Also as reported clinically, there was no additional limitation in degree, including any appreciably decrease reported on repetitive motion. 

Accordingly, from May 23, 2008 to February 4, 2014, the Veteran's service-connected back disability does not correspond to an evaluation in excess of 20 percent. 

Extraschedular Consideration

The potential application of other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In the June 2015 JMPR, the parties determined that in the November 2014 decision, the Board erred in failing to provide adequate reasons and bases for its finding that a referral for extraschedular consideration was not warranted. It was determined that the Board did not consider medical and lay evidence indicating that the Veteran used a cane for ambulation, had trouble sitting and standing for long periods of time and struggled to get comfortable in order to fall asleep. The JMPR requires that the Board compare the level of severity and symptomatology of the Veteran's back disability with the criteria of DC 5242 to determine whether her disability is contemplated by the rating schedule. 

The Board points out that in Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the evidence indicates that the Veteran has back disablement objectively shown as limitation of motion, along with pain on motion of the spine. In addition, the medical and lay evidence indicates that as a result of her back disability, the Veteran uses a cane, has trouble sitting and standing, and she has problems getting comfortable in order to sleep. After considering the evidence, the Board finds no basis to indicate that the Veteran's back disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and she does not manifest or describe symptomatology outside of those criteria. The rating criteria in DC 5242 is premised upon limitation of motion with associated pain and/or discomfort fairly accounting for nearly all of the Veteran's symptoms as presented. Further, to the extent that the Veteran asserts that she has sleep disturbance and/or an acquired psychiatric disorder associated with her back disability that are not contemplated by the ratings for the spine, the Board notes that she has recently filed a claim for service connection for such disorders at the RO in July 2015. The Board has considered the Veteran's overall back impairment, and it cannot conclude that her condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The level and severity of these objective findings and symptoms, while significant are contemplated by the rating schedule, DC 5242, and do not rise to a level requiring extraschedular consideration. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. However, the Board notes that the Veteran has not shown that her service-connected back disability has caused marked interference with employment, meaning above and beyond that contemplated by her current schedular rating. In her initial May 2008 statement, the Veteran reported missing work occasionally due to heavy medication which is not marked interference with work. In November 2008, after assessing her disabilities, a clinician reported there were no limitations of the Veteran's daily activities. Furthermore, there is absolutely no indication that Veteran's service-connected back disorder has necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an evaluation in excess of 20 percent for a back disability from May 23, 2008 to February 4, 2014, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


